REASONS FOR ALLOWANCE

Withdrawn Rejections
The rejection of claims 1, 3-6 and 34-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the cancellation of claims 1 and 6, in light of the amendment of claims 3-5 and 35, and in light of Applicant’s arguments, including Applicant’s assertion that the amounts recited in claim 34 as currently amended are derived from the multiplication of the suspension density of CFU times the amounts used.

The rejection of claim 1, and claims 3-6 and 34-35 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the cancellation of claim 1. 

The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment of claim 3, and in light of Applicant’s arguments.

The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment of claim 4, and in light of Applicant’s arguments.

The rejection of claims 1 and 35, and claims 3-6 and 34 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the cancellation of claim 1 and the amendment of claim 35. 

The rejection of claim 34, and claim 35 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment of claim 34.

Allowable Subject Matter
Claims 3-5 and 34-36 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 3-5 and 34-36 are free of the prior art, due to the failure of the prior art to teach or suggest a method comprising the steps of: a) applying to a plurality of seeds of the plant a liquid suspension consisting of an amount of Trichoderma viride strain K5 (NRRL B-50520) and, optionally, a humic acid; b) wherein said amount of Trichoderma viride strain K5 (NRRL B-50520) applied in step (a) is sufficient to enhance photosynthetic efficiency of the plant; and (c) wherein said amount applied is sufficient to increase a root biomass of the plant, and wherein the increased carbon dioxide is sequestered in the increased root biomass of the plant. The closest prior art identified is Harman et al. (U.S. Patent No. 9,249,061, issued Feb. 20, 2016). The claimed invention differs from the invention of the prior art in the manner of application Trichoderma viride strain K5 (NRRL B-50520), as the prior art requires the application of Trichoderma viride strain K5 (NRRL B-50520) in the form of a fertilizer composition in combination with a substrate (e.g. hair, hooves, feather or any protein selected from the group consisting of feather, feather meal, and a derivative of urea) which is acted upon by the microbe to release nitrogen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662